DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer filed on 02/09/2022.
Claims 1, 3, 4, 6, 7, and 21-33  are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1, 3, 4, 6, 7, and 21-33 are allowed.  










Reasons For Allowance
The following is an Examiner's statement of reasons for allowance:
With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes establishing a geofence zone based upon social media activity for conducting transactions.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 11/23/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  .  See MPEP 2143.01. The closest prior art of record is Davidson et al. (USPGP 2010/0100507 A1).  Davidson, in at least paragraphs 0005 and 0006 discloses establishing a geofence and determining the associated costs for a vehicle delivering goods and services to the geofence zone.  In addition, Metcalf discloses using social media activity of a group of users to establish a geographical location of the crowd or gathering.  However, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
AVTAR RAM SINGH.   How to Use Facebook Advanced Location Targeting for More Engagement.  (MAY 12, 2015).  Retrieved online 12/17/2020.
https://www.socialmediaexaminer.com/facebook-advanced-location-targeting-for-more-engagement/
 Scandit. The Convergence of the Physical and Digital Marketplace: The Future.  (29 May 2012)
	Retrieved 12/13/2018 online. https://www.scandit.com/the-convergence-of-the-physical-and-digital-marketplace-the-future/

Foreign Art:
SAITO, KENJI. (JP 2002/247635 A).   DELIVERY SYSTEM. SAITO, KENJI generally discloses a method/system that by and large reads on and is related to the instant invention.  
HERNOUD et al. (WO 2010/102176 A1).  SYSTEMS AND METHODS FOR MOBILE TRACKING, COMMUNICATIONS AND ALERTING.  
SPIVACK NOVA et al. SYSTEMS, METHODS AND APPARATUSES OF A SECURITY DEVICE. (WO 2021/159096 A1).
SMITH LEONARD et al. DYNAMIC RENDERING OF MAP INFORMATION. (WO 2008/086290 A1).








Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)